Citation Nr: 1433233	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  06-32 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and, if so, whether service connection is warranted.

2. Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 1946. He died in April 1984. The appellant is his surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio, which denied the issues on appeal. In June 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Cleveland, Ohio. Review of the paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the June 2014 Board hearing, a number of notice letters sent to the appellant, and an additional private treatment record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1991 rating decision, the RO denied the claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal.
2. The evidence received since the December 1991 RO decision related to the claim of entitlement to service connection for the cause of the Veteran's death is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3. During the entire appellate period, the appellant's countable income exceeds the applicable maximum annual pension rates (MAPR) for surviving spouses with one dependent.


CONCLUSIONS OF LAWS

1. The December 1991 RO decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.201, 20.302 (2013).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3. The criteria for entitlement to non-service-connected death pension benefits have not been met. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

The December 1991 RO rating decision denied the claim of entitlement to service connection for the cause of the Veteran's death on the basis that his fatal condition was not incurred in or aggravated by active service. Within one year of the RO's rating decision, the appellant did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As such, the December 1991 RO rating decision became final. 

The relevant evidence of record at the time of the December 1991 RO rating decision included the Veteran's service treatment records and the appellant's statement. Since that time, relevant additional evidence, additional statements of the appellant, has been added to the claims file.
Specifically, in an April 2012 statement, the appellant asserted that the Veteran's oxygen mask blew up during service and such caused his subsequent heart problems which proved fatal. Such an assertion was of record at the time of the December 1991 RO rating decision. However, in her April 2012 statement, the appellant also asserted that the Veteran began taking nitroglycerin medication and was treated in 1954. This evidence is new, as it is not cumulative or redundant of evidence previously of record, and it is material, as it raises a reasonable possibility of substantiating the claim. Evidence of cardiac treatment closer in time to the Veteran's active service may serve as relevant evidence that his fatal cardiac condition may be related to service. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received as to the appellant's claim, it is necessary to consider whether she would be prejudiced by the Board proceeding to a decision on the merits. As will be discussed below, however, further development is required.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). The notice requirements were met in this case by letters sent to the appellant in October 2009, December 2010, and July 2011. These letters advised the appellant of the information necessary to substantiate her claim, and of hers and VA's respective obligations for obtaining specified types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letters also advised the appellant of how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The AOJ sought from the appellant, detailed information as to her income and expenses, and the appellant responded throughout the appellate period.
Regulations require that the party who chairs a hearing fulfill two duties to comply with the above the regulation. Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 3.103(c)(2) (2013). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the appellant's Board hearing the VLJ did not specifically note the bases of the prior determinations; however the VLJ and the appellant's representative asked specific questions directed at identifying the specific elements required for her claim. The VLJ specifically sought pertinent evidence not currently associated with the claims file. Neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot. See 38 U.S.C.A.   § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue adjudicated below is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Entitlement to Non-Service-Connected Death Pension

Death pension benefits are generally available for surviving spouses, as a result of a veteran's nonservice-connected death. 38 U.S.C.A. § 1541(a). An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; and, the appellant meets specific income and net worth requirements. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from April 1943 to January 1946, which included service during World War II. The Veteran died in April 1984. In the present appeal, the Veteran served for 90 days or more, part of which was during a period of war, and in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

The appellant filed her claim for nonservice-connected death pension benefits in October 2005 as a claim of entitlement to dependency and indemnity compensation (DIC). By a November 2006 RO rating decision, the child of the Veteran and the appellant was found to be permanently incapacitated for the purposes of self-support, effective October 24, 2005, the date of the appellant's claim. The child of the Veteran and the appellant is thus a helpless child and considered a dependent of the appellant.

The surviving spouse of a veteran who meets wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273. Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. § 3.271. Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1541(a), (b); 38 C.F.R.     § 3.3(a)(3). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R.                  § 3.273(a). Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c). Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid. To be considered, the total expense must be in excess of five percent of the MAPR. 38 C.F.R. § 3.272. 

The annual income of the surviving spouse includes her income and the annual income of each child of the Veteran in the custody of the surviving spouse to the extent that the child's income is reasonably available to or for the surviving spouse, unless in the judgment of VA, to do so would work a hardship on the surviving spouse. 38 C.F.R. § 3.23 (d)(5). 

Specific regulations provide for a hardship exclusion of a child's income when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement. Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life. See 38 C.F.R.                  § 3.23(d)(6). When hardship is established under the provisions of 38 C.F.R. section 3.23(d)(6) there shall be excluded from the available income of a child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion. The amount of this exclusion shall not exceed the available income of the child, and annual expenses necessary for reasonable family maintenance shall not include any expenses that were considered in determining the available income of the child or the countable annual income of the surviving spouse. See 38 C.F.R. § 3.272(m).

The appellant has submitted a number of statements detailing her financial challenges while caring for herself and her dependent daughter. Indeed, the Board is aware that she is on public assistance for food, has a number of loan payments to make, including mortgages on her home, and has been in arrears in utility bills. The appellant has submitted evidence of family expenses that exceed the income she derives from her own payments from the SSA and her dependent daughter's disability payments from SSA. Resolving all doubt in favor of the appellant, the Board finds that the inclusion of the appellant's dependent daughter's disability payments from SSA would be hardship on the appellant. 38 C.F.R. § 3.23 (d)(5). The dependent daughter's disability payments from SSA are thus excluded from the calculation the appellant's income for death pension purposes.

The claims file contains numerous bills, statements, reports, and assertions as to the medical expenses claimed by the appellant over the course of the appeal. She has responded to the RO's inquiries and has clearly spent a great deal of time and effort in preparing her submissions.

The Board finds that in 2005, the appellant's income, from her SSA payments, was $14,742.00 and her medical expenses were $2,824.00. The Board excluded $464.00 of the medical expenses, five percent of the MARP for 2005. However, the remaining income of $12,382.00 still exceeds the MAPR for 2005, $9,287.00. In 2006, the appellant's income, from her SSA payments, was $14,742.00 and her medical expenses were $3,828.00. The Board excluded $479.00 of the medical expenses, five percent of the MARP for 2006. However, the remaining income of $11,393.00 still exceeds the MAPR for 2006, $9,594.00.

In 2007, the appellant's income, from her SSA payments, was $15,580.00 and there is no evidence of her medical expenses. While the Board is certain that she incurred medical expenses that year, no bills or statements regarding such were received. In this regard, the Board does assume that she paid an amount similar to the $1,156.00 she reported in 2009 as her Medicare Part B expense. The Board has considered such, excluding $490.00 of the medical expenses, five percent of the MARP for 2007; however, the appellant's remaining income of $14,914.00 exceeds the MAPR for 2007, $9,815.00.

In 2008, the appellant's income, from her SSA payments, was $16,476.00 and her medical expenses were $1,199.00. The Board excluded $520.00 of the medical expenses, five percent of the MARP for 2008. However, the remaining income of $15,797.00 still exceeds the MAPR for 2008, $10,385.00. In 2009, the appellant's income, from her SSA payments, was $16,476.00 and her medical expenses were $2,456.00.00. The Board excluded $520.00 of the medical expenses, five percent of the MAPR for 2009. However, the remaining income of $14,540.00 still exceeds the MAPR for 2009, $10,385.00.

In 2010, the appellant's income, from her SSA payments, was $15,276.00 and her medical expenses were $4,335.00. The Board excluded $520.00 of the medical expenses, five percent of MAPR for 2010. However, the remaining income of $11,461.00 still exceeds the MAPR for 2010, $10,385.00. In 2011, the appellant's income, from her SSA payments, was $17,074.00 and her medical expenses were $3,663.00. The Board excluded $537.00 of the medical expenses, five percent of the MARP for 2011. However, the remaining income of $13,948.00 still exceeds the MAPR for 2011, $10,759.00. In 2012, the appellant's income, from her SSA payments, was $17,374.00 and her medical expenses were $2,006.00. The Board excluded $547.00 of the medical expenses, five percent of the MARP for 2012. However, the remaining income of $15,915.00 still exceeds the MAPR for 2012, $10,942.00.

While the appellant submitted a written statement in September 2013, there is no income or expense information for the years 2013 and 2014. As the appellant is charged with making VA aware of any changes in her financial situation, there is no reason to consider that she no longer receives SSA payments in the same manner that she received them during the balance of the appellate period, nor is there evidence that she incurred greater medical expenses such that she would meet the income restrictions for death pension benefits. The Board notes here that on each occasion that the appellant's claim for death pension benefits was denied, she was advised that she should inform VA of any decrease in her income or increase in her medical expenses. 

As detailed above, at no time was the appellant's countable income less than the MARP for a given year during the appellate period. The Board gave the appellant every consideration possible. The claims file includes a number of hand-written statements and accountings, and the Board attempted to count every amount cited or claimed, to the extent that there was not an obvious error in that the amount had been claimed already or paid by insurance or that there was no year provided. In counting the appellant's income, the Board excluded the disability payments from the SSA for her dependent daughter, on the basis that to include such would create hardship on the appellant. In this respect, while the Board specifically excluded the income of the appellant's dependent daughter, the Board included the medical expenses of her dependent daughter in counting the appellant's countable income.

Also, each VA Form 21-8416, Medical Expense Report, requests an entry for an amount for Medicare part B costs. In the years that the appellant did not submit a VA Form 21-8416, or in the years that she omitted such an entry, the Board considered the amount she reported in 2009, $1,156.00, and applied that amount to the years wherein she did not report such. 

Further, of record are a series of Medicare Summary Notices, dated throughout the appellate period, indicating the charges Medicaid approved and paid for the appellant's dependent daughter's care and indicating the amount that the responsible party may be billed. The summaries do not indicate that the appellant was indeed billed such amounts or that she paid the amounts noted. However, the Board considered all amounts listed in the Medicare Summary Notices as medical expenses, to the extent that some amounts were not already claimed in her VA Forms 21-8416. 

As set forth above, a surviving spouse with one dependent cannot receive death pension benefits if her income exceeds a specified annual level. Because the appellant's income, even considering the exclusion of her dependent daughter's disability income from the SSA based on hardship and the medical expenses of both the appellant and her dependent daughter, exceeded the statutory limit in each of the years during the appellate period; and she is not entitled to VA non-service-connected death pension benefits. 38 C.F.R. § 3.273. While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits. Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to non-service-connected death pension benefits is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death. She asserts that he was a pilot during active service and on one occasion, his oxygen mask blew up. She asserts that such was the cause of his cardiac problems which led to his death in April 1984. In her October 2006 Substantive Appeal, she asserted that the in-service event weakened his heart, and that he took nitroglycerin medication in the 1960's and had his first severe heart attack in 1973. 

The Board notes here that the appellant has been provided general notice as to claims for (DIC), wherein she was informed that an avenue for compensation exists when a veteran dies of a disability already service-connected or a disability deemed related to service. On remand, however, she should be provided complete notice as to claim of entitlement to service connection for the cause of the Veteran's death. 

The Veteran's death certificate is of record, and indicates that he passed away from acute myocardial infarction in April 1984. His service treatment records are silent for any cardiac or respiratory complaints, treatment, or diagnosis. There are no private or VA treatment records detailing the Veteran's cardiac health of record. On remand, the appellant should be provided a final opportunity to supplement the record with any medical evidence relevant to her claim. Then, the AOJ should obtain a medical opinion as to whether the Veteran's cause of death, acute myocardial infarction, is etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant sufficient notice as to her specific DIC claim for service connection for the cause of the Veteran's death. 

2. Contact the appellant and request that she file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for the Veteran's private treatment records, specifically including those dated at the time of his death, at the time he began taking nitroglycerin medication in 1954, or the 1960's, and at the time of his first severe heart attack in 1973. Advise the appellant that she may submit the Veteran's private treatment records if she so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If a negative response is received from the appellant, or any treatment facility, the claims file should be properly documented in this regard.

3. Then, obtain a sufficient VA medical opinion. The examiner is requested to opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acute myocardial infarction, as listed as the cause of death on his April 1984 death certificate, is related to his active service, considering the lay account that on one occasion during service, his oxygen mask blew up, and the lay account and/or medical evidence of cardiac treatment in as early as 1954, with treatment with nitroglycerin medication and the incurrence of the Veteran's first heart attack in 1973.

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on historical records and medical principles. In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim, considering any additional evidence added to the record. If the action remains adverse, provide the appellant and her representative with a Supplemental Statement of the Case and allow her an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


